DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/3/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 17, 20, 21, 27, 36 have been amended.  Claims 1-16 are cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/2021, with respect to the Objection to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant's remaining arguments filed 12/3/2021 have been fully considered but they are not persuasive.
The Applicant argued that a salient feature of the present invention is the material transition from the material with the first strength to the material with the second strength being created in a radial direction of the short-circuit ring such that a material strength increases smoothly in the radial direction from an inner radius to an outer radius of the short-circuit ring. 
The nature of the smooth transition is described in paragraph [0042] with reference to FIG. 4, which shows an embodiment of a material gradient in a short-circuit ring 2, in which a transition from a material with a first strength, in particular copper or aluminum, to a material with a higher strength compared to the first, in particular steel or titanium, is created in the radial direction 7.  FIG 4 shows a smooth transition 11 between the two materials 8 and 9.

The Applicant’s argument is not persuasive because the word “smooth” is used in the description to refer to the material gradient between the material of the first strength to the material of the higher strength (Description para[0042]).  The word “smooth” is not given a special definition, nor is there a mathematical expression of what a “smooth” material gradient is.  The Applicant’s reference to FIG. 4 of the Application is not persuasive because the material gradient of FIG. 4 looks very similar to the material gradient of Kajiya.  The word “smooth” in the Application is broad and is shown by the gradient between the materials 22,28 of Kajiya.
The Applicant argued that Heidrich fails to disclose that the material strength increases smoothly in the radial direction from an inner radius to an outer radius of the short-circuit ring.  
The Applicant’s argument is not persuasive because Heidrich was not applied to show the feature that the material strength increases smoothly in the radial direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 22, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kajiya (US 2013/0207505).  
As to claim 17, Kajiya shows (FIG. 1 and 2) A method for producing a rotor 10 of an electric machine, said method comprising: 
arranging a rotor core 12 with grooves 24 in an axial direction X configured to accommodate  squirrel-cage bars 20 concentrically to a rotor axis X; and
forming a short-circuit ring 22,28 at an axial end of the rotor core 12 for connecting the grooves 24 ; and 
through an additive manufacturing process with an electrically conducting material based on a material mixture of a material with a first strength 22 and a material with a second strength 28 which is higher than the first strength, with a material transition from the material with the first strength 22 to the material with the second strength 28 being created in a radial direction of the short-circuit ring 22,28 such that a material strength increases smoothly in the radial direction from an inner radius to an outer radius of the short-circuit ring 22,28, thereby establishing in the short-circuit ring 22,28 a retaining structure 28 or a lattice made of the material having a strength 28 that is greater than the first strength 22 (machine induction motor para[0002]; additive manufacturing spraying particles in solid phase para[0026],[0029], forming conductive bars and end rings with cold spray process para[0039]; strength increases with end ring 28 para[0027], para[0022], material with a first strength 22 is aluminum alloy or copper alloy para[0039], material with a second strength 28 is stainless steel or titanium alloy 
As to claim 18/17, Kajiya further shows the additive manufacturing process includes a metal powder application process (spraying particles in solid phase, steel or titanium alloy para[0026],[0029]).
As to claim 19/17, Kajiya further shows the electrically conducting material is copper or aluminum or alloys thereof (para[0039]).
As to claim 20/17, Kajiya further shows the grooves 24 are filled with premanufactured material (bar 20 is arranged in slot 24 para[0025]).
As to claim 22/17, Kajiya further shows the retaining structure 28 or the lattice in the short-circuit ring is made of titanium or steel (28 is stainless steel or titanium alloy para[0026],[0027]).
As to claim 23/17, Kajiya further shows (FIG. 1) the short-circuit ring 22,28 has a surface structure (a planar end surface orthogonal to the axis X).
As to claim 26/17, Kajiya further shows the material with the first strength 22 is copper or aluminum and the material with the second strength 28 is steel or titanium (aluminum alloy or copper alloy para[0039], stainless steel or titanium alloy para[0026],[0027]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Lauffer (US 1,686,699 A).
As to claim 21/17, Kajiya was discussed above with respect to claim 17, except for an opening and/or a cavity and/or a channel is left in the short-circuit ring as the short circuit ring is formed from the electrically conducting material.
Lauffer shows (FIG. 2 and 3) an opening and/or a cavity and/or a channel 16 is left in the short-circuit ring 19 as the short circuit ring is formed from the electrically conducting material (recesses 16, filled with metal page 1, col. 2:69-74 and 82-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have an opening and/or a cavity and/or a channel 16 is left in the short-circuit ring 22,28 as the short-circuit ring 22,28 is formed from the electrically conducting material as taught by Lauffer for the advantageous benefit of forming .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Byrd (US 6,147,423).
As to claim 24/23/17, Kajiya was discussed above with respect to claim 23 except for the surface structure is configured in the form of a blade and/or a balancing element.  
Byrd shows (FIG. 1) the surface structure is configured in the form of a blade 74 and/or a balancing element (fan blade 48 col.4:20-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor core 12 of Kajiya to have the surface structure is configured in the form of a blade 74 and/or a balancing element as taught by Byrd, for the advantageous benefit of circulating cooling air inside a motor housing as taught by Byrd (col.4:20-27).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Merrill (US 2,927,229).
As to claim 25/17, Kajiya was discussed above with respect to claim 17, except for joining the short-circuit ring by a material-fit connection to a shaft. 
Merrill shows joining the short-circuit ring 13 by a material-fit connection to a shaft 6 (press fit col.2:35-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have joining the short-circuit ring 22,28 by a material-fit connection to a shaft 16 as taught by Merrill, for the advantageous benefit of .

Claims 27, 28, 30-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hiramatsu et al. (US 2011/0074240, hereinafter Hiramatsu).
As to claim 27, Kajiya shows (FIG. 1 and 2) A rotor 10 of an electric machine (induction motor para[0002]), comprising: 
a rotor core 12 arranged concentrically to a rotor axis X and having grooves 24 in an axial direction configured to accommodate squirrel-cage bars 20; and 
a short-circuit ring 22,28 for connecting the grooves 24 formed at an axial end of the rotor core 12 from an electrically conducting material using an additive manufacturing process with a material mixture of a material with a first strength 22 and a material with a second strength 28 which is higher than the first strength (material with a first strength aluminum alloy or copper alloy para[0039]; material with a second strength stainless steel or titanium alloy para[0026],[0027]; strength increases with end ring 28 para[0027]; additive manufacturing process spraying particles in solid phase para[0026],[0029]).
Kajiya does not show: 
said short-circuit ring having openings left therein; and 
the short-circuit ring has a smooth material transition in a radial direction of the short-circuit ring from the material with the first strength to the material with the second strength.
As to the first bullet, Hiramatsu shows (FIG. 17 and 20) said short-circuit ring 2 having openings 43 left therein (para[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have said short-circuit ring 22,28 
As to the second bullet, Kajiya suggests the short-circuit ring 22,28 has a smooth material transition in a radial direction of the short-circuit ring 22,28 from the material with the first strength 22 to the material with the second strength 28 (conductive particles 36 are sprayed on outer circumferential surface 22a of end ring 22 para[0026],[0031] and a circumferential surface is a smooth curved surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have the short-circuit ring 22,28 has a smooth material transition in a radial direction of the short-circuit ring 22,28 from the material with the first strength 22 to the material with the second strength 28 as taught by Kajiya, for the advantageous benefit of there being no need for additional fixing means such as a fixing screw as taught by Kajiya (para[0027]:18-20).
As to claim 28/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 except for the openings are configured as slots.
Hiramatsu shows (FIG. 20) the openings 43 are configured as slots (para[0061], the openings 43 are elongated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have the openings 43 are configured as slots as taught by Hiramatsu, for the advantageous benefit of providing openings for balance weights 42 if needed as taught by Hiramatsu (para[0069]).
As to claim 30/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 and Kajiya further shows the material with the first strength 22 is copper or aluminum (aluminum alloy or 
As to claim 31/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 and Kajiya further shows (FIG. 1) the short-circuit ring 22,28 has a material transition from the material with the first strength 22 to the material with the second strength 28 in an axial direction and/or radial direction of the short-circuit ring 22,28 (radial direction in FIG. 1).
As to claim 32/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 and Kajiya further shows (FIG. 2) the short-circuit ring 22,28 includes a retaining structure 28 or a lattice formed by the additive manufacturing process of the material with the second strength 28 (spraying particles in solid phase para[0026],[0029]).
As to claim 33/32/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 32 and Kajiya further shows the retaining structure 28 or the lattice is made of titanium or steel (stainless steel or titanium alloy para[0026],[0027]).
As to claim 36, Kajiya shows (FIG. 1 and 2) An electric machine, comprising a rotor 10, said rotor 10 comprising a rotor core 12 arranged concentrically to a rotor axis X and having grooves 24 in an axial direction X configured to accommodate squirrel-cage bars 20, and a short-circuit ring 22,28 for connecting the grooves 24 formed at an axial end of the rotor core 12 from an electrically conducting material using an additive manufacturing process with a material mixture of a material with a first strength 22 and a material with a second strength 28 which is higher than the first strength (machine induction motor para[0002]; additive manufacturing spraying particles in solid phase para[0026],[0029]; material with a first strength aluminum alloy or copper alloy para[0039]; material with a second strength stainless steel or titanium alloy para[0026],[0027]; strength increases with end ring 28 para[0027]).
Kajiya does not show:
said short-circuit ring having openings left therein; and 
the short-circuit ring has a smooth material transition in a radial direction of the short-circuit ring from the material with the first strength to the material with the second strength.
As to the first bullet, Hiramatsu shows (FIG. 17 and 20) said short-circuit ring 2 having openings 43 left therein (para[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya to have said short-circuit ring 22,28 having openings 43 left therein as taught by Hiramatsu, for the advantageous benefit of providing openings for balance weights 42 if needed as taught by Hiramatsu (para[0069]).
As to the second bullet, Kajiya suggests the short-circuit ring 22,28 has a smooth material transition in a radial direction of the short-circuit ring 22,28 from the material with the first strength 22 to the material with the second strength 28 (conductive particles 36 are sprayed on outer circumferential surface 22a of end ring 22 para[0026],[0031] and a circumferential surface is a smooth curved surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have the short-circuit ring 22,28 has a smooth material transition in a radial direction of the short-circuit ring 22,28 from the material with the first strength 22 to the material with the second strength 28 as taught by Kajiya, for the advantageous benefit of there being no need for additional fixing means such as a fixing screw as taught by Kajiya (para[0027]:18-20).

Claim 29 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hiramatsu et al. (US 2011/0074240, hereinafter Hiramatsu) and Lauffer (US 1,686,699 A).
As to claim 29/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 except for the short-circuit ring has cavities and/or channels.
Lauffer shows (FIG. 2 and 3) the short-circuit ring 19 has cavities and/or channels 16 (recesses page 1, col. 2:69-74 and 86-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have the short-circuit ring 22,28 has cavities and/or channels 16 as taught by Lauffer, for the advantageous benefit of forming reinforcing ribs 21 as taught by Lauffer (page 1, col. 2:89-92) while reducing a weight of the short-circuit ring 22,28.
As to claim 34/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27 except for the short-circuit ring has a surface structure in the form of a blade and/or a balancing element.  
Lauffer shows (FIG. 2 and 3) the short-circuit ring 19 has a surface structure in the form of a blade 21 and/or a balancing element (reinforcing rib 21 page 1, col. 2: 89-92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have the short-circuit ring 22,28 has a surface structure in the form of a blade 21 and/or a balancing element as taught by Lauffer, for the advantageous benefit of forming reinforcing ribs 21 as taught by Lauffer (page 1, col. 2:89-92) while reducing a weight of the short-circuit ring 22,28.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (US 2013/0207505) in view of Hiramatsu et al. (US 2011/0074240, hereinafter Hiramatsu) and Merrill (US 2,927,229) and Hussey et al. (US 6,177,749, hereinafter Hussey).
As to claim 35/27, Kajiya in view of Hiramatsu was discussed above with respect to claim 27, except for: 
a shaft joined to the short-circuit ring by a material-fit connection; and 
the shaft made of steel. 
As to the first bullet, Merrill shows a shaft 6 joined to the short-circuit ring 13 by a material-fit connection (press fit col.2:35-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the short-circuit ring 22,28 of Kajiya in view of Hiramatsu to have a shaft 16 joined to the short-circuit ring 22,28 by a material-fit connection as taught by Merrill, for the advantageous benefit of transferring torque directly from the cage to the shaft 16 allowing the use of stub shafts and a larger volume of magnetic material in the rotor for high output as taught by Merrill (col.3:19-26).
As to the second bullet, Hussey describes the shaft made of steel (col.2:48-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft 16 of Kajiya in view of Hiramatsu and Merrill to have the shaft 16 made of steel as taught by Hussey, for the advantageous benefit of a relative material hardness between the steel shaft 16 and laminations press fit thereon to result in a strong bond between the laminations and the steel shaft 16 as taught by Hussey (col.2:48-66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Maeda et al. (US 2012/0248901) shows a rotor formed by an additive manufacturing process;
Barton et al. (US 2014/0375166) shows an annular slot in an end ring;
Nizzola (DE 102013020331 A1) shows a cooling slot or groove in an end ring; and
Heidrich (DE 102015215614 A1) shows a recess in an end of a rotor core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT E MATES/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832